Citation Nr: 1434878	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied the claims on appeal.  The Board subsequently remanded the case, most recently in October 2013, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain VA medical records, obtain addendum opinions from examiners who conducted prior VA examinations, and then re-adjudicate the claims.  The AOJ obtained the identified medical records and obtained addendum opinions from the relevant VA examiners in April and May 2014.  The Veteran was then provided a supplemental statement of the case (SSOC) in June 2014, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within one year of separation from service; current hearing loss is not attributable to military service.

2.  Asthma did not have its clinical onset in service and is not otherwise related to active duty. 


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service; hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The Veteran does not have asthma that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through a February 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the February 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2008 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment with VA treatment providers.  The Veteran also underwent VA examinations concerning his service connection claims in June 2007, January 2013, February 2013, August 2013, April 2014, and May 2014, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full physical and audiological examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  In particular, the April 2014 and May 2014 addendum opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the examinations, and provide complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2012.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability.  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, at 1096; 38 U.S.C.A. § 1153 (West 2002).

Here, the Veteran contends that his hearing loss and asthma began during his period of active service.  First, the Board notes that VA audiology examinations conducted in June 2007, January 2013, and February 2013 show a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran served on active duty from April 1953 to April 1955.  His DD Form 214 indicates that his military occupational specialty was as a construction specialist.  The Veteran has testified that his construction work in service involved breaking concrete with jackhammers without the use of hearing protection.  Based on this evidence, the Board concedes the Veteran's exposure to acoustic trauma while on active duty.  

Relevant medical evidence consists of the Veteran's service treatment records as well as records of his post-service treatment and report of VA examinations conducted in June 2007, January 2013, February 2013, August 2013, April 2014, and May 2014.  Review of the Veteran's service treatment records reflects that in February 1953, at his entry onto active duty, he was found to have normal lungs and chest, with a normal chest x-ray.  Whisper voice testing was 15/15 bilaterally.  The Veteran was treated on three occasions in service for chest colds.  At the first, in January 1954, he was noted to have a clear chest.  At the second treatment visit, in June 1954, the Veteran complained of an inflamed throat, but no indications of wheezing or problems breathing were noted.  At the last incident, in March and April 1955, the Veteran complained of shortness of breath, but his lungs were specifically noted to be clear.  Later in April 1955, at his separation report of medical examination, the Veteran was again found to have normal lungs and chest and a normal chest x-ray, with 15/15 whisper voice testing bilaterally.  No complaints of any problems with hearing were noted at any time during the Veteran's service.  In addition, of record is a document from a physician indicating that he treated the Veteran for asthma on one occasion in January 1952, prior to his entry into active duty.  However, no such diagnosis is present on the Veteran's entrance report of medical examination.  

Post-service medical records reflect that the Veteran was treated in December 1957 and again in January 1958 for what was diagnosed at that time as bronchial asthma.  He continues to receive ongoing treatment from VA providers for his asthma.  Additionally, the Veteran was seen in March 2006 for complaints of left ear pain after a Q-tip broke off in his ear.  At a follow-up visit in January 2007, the Veteran stated that he had problems hearing and had experienced such problems since service.  Since that time, he has been diagnosed with bilateral hearing loss and given hearing aids; he continues to be followed for hearing loss.  

The record also contains report from June 2007, January 2013, February 2013, August 2013, April 2014, and May 2014 VA examinations.  Report of the June 2007 audiological examination reflects that the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing, which revealed bilateral hearing loss under 38 C.F.R § 3.385.  The examiner noted the Veteran's contention that he had been exposed to noise from jackhammers that he used during service.  The examiner also noted extensive post-service noise exposure in the form of heavy equipment, jackhammers, and chainsaws.  The Veteran reported that his hearing loss began approximately 30 years prior to the examination.  The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally.  Acknowledging the Veteran's reported exposure to noise while in service, the examiner nevertheless concluded that it was not at least as likely as not that his current hearing loss resulted from the acoustic trauma he suffered in service.  She based her opinion on the Veteran's normal whisper voice testing results at the time of his separation from service, as well as the reported onset of his hearing loss "decades after military service" and his significant post-service noise exposure.  

The Veteran was provided VA respiratory examination in January 2013.  At that time, the examiner diagnosed the Veteran with asthma and acknowledged his report that he first experienced asthma in service.  The examiner reviewed the Veteran's claims file, including his service treatment records that reflected multiple in-service complaints of chest colds.  The examiner also noted that the Veteran had experienced one "acute episode" of asthma after service but nevertheless opined that it was less likely than not that his current asthma began in or was etiologically linked to his time in service, to include the in-service treatment.  In so finding, the examiner pointed out that the Veteran's lungs had been reported as "clear" following the in-service treatment, and there was no diagnosis of asthma while the Veteran was on active duty.  

The Veteran again underwent VA audiological examination in February 2013.  At that time, the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing, which again revealed bilateral sensorineural hearing loss for purposes of 38 C.F.R. § 3.385.  The examiner acknowledged the Veteran's in-service noise exposure and his report that his hearing loss began in service but opined that such acoustic trauma was not likely the cause of his current hearing loss.  In so finding, the examiner noted that the Veteran had displayed normal hearing to whisper voice testing at both entrance and separation from service and had not made any complaints of problems with his hearing at any time during service. 

In an August 2013 addendum opinion, the VA examining audiologist again opined that it is less likely than not that the Veteran's hearing loss is related to his time inn service.  In so finding, the examiner acknowledged the Veteran's in-service noise exposure but again pointed out that the Veteran did not complain of any hearing problems during service and displayed normal whisper voice testing bilaterally at his separation from service.  The examiner also looked to the Veteran's 2007 VA examination, at which he was found to have hearing "slightly better than the norm for his age," in finding that his current bilateral hearing loss is not likely related to service.  The examiner also acknowledged the Veteran's allegation that his current hearing loss was due to "infections" during service but pointed out that his current hearing loss is not of the type that is seen following "outer or middle ear pathology" such as an infection.

In a second August 2013 addendum opinion, the VA examiner who conducted the January 2013 respiratory examination reiterated her finding that the Veteran's in-service colds and upper respiratory infections, without any evidence of in-service wheezing and with "repeated notations of clear lungs" in service, were not likely etiologically linked to his currently diagnosed asthma.  The examiner also acknowledged the pre-service treatment for asthma but found that there was not clear and unmistakable evidence that the Veteran had asthma that pre-existed service and that was worsened by service, giving as a rationale that no asthma was diagnosed during service at all.  

Pursuant to the Board's October 2013 remand, additional addendum opinions were obtained.  Report of the April 2014 audiology opinion reflects that the Veteran was unresponsive following a stroke, so the audiologist relied on prior VA examinations and treatment records in rendering her opinion.  The examiner noted that no complaints of hearing problems had been made during service.  The examiner also pointed out the Veteran's long post-service history of occupational noise exposure and his report at the June 2007 VA examination that his hearing loss began in approximately 1973, nearly two decades after his separation from service.  The examiner pointed out that the Veteran's current hearing loss is "VERY consistent with his age and ... INCONSISTENT with that of an outer or inner ear pathology."  

In the May 2014 addendum opinion concerning the Veteran's asthma, the examiner stated that his opinion regarding the etiology of the Veteran's asthma was unchanged following review of the records from December 1957 and January 1958 documenting the Veteran's hospitalization and treatment for asthma.  In so finding, the examiner reiterated that no diagnosis of asthma or complaints of wheezing were present in the Veteran's service treatment records and stated that he was unable to "assume [that the Veteran] had an asthma attack without evidence of diagnosis or treatment in service."  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2012.  At that hearing, the Veteran stated that he was exposed to acoustic trauma in service in the form of jackhammers and other loud equipment.  He also stated that he first experienced symptoms of both asthma and hearing loss while on active duty.  In addition, the Veteran has stated in multiple submissions to VA that he suffered acoustic trauma while in service and that his current hearing loss was caused by this in-service noise exposure.  He has also stated on multiple occasions that he believes his current asthma began on active duty.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and for asthma.  The Board concedes that VA examinations confirm that the Veteran currently suffers from bilateral hearing loss and asthma.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, regarding the Veteran's claimed hearing loss, even conceding his exposure to noise while in service, the June 2007 and February 2013 VA examiners both found no link between any current disability and military service.  These opinions were reiterated by the February 2013 VA examiner in the August 2013 addendum opinion and by a different VA examiner in April 2014.  In particular, each VA examiner specifically considered the Veteran's contentions as to his in-service noise exposure and still found there to be no evidence that his in-service noise exposure caused his current hearing loss.  Similarly, the January 2013 VA examiner clearly found the Veteran's in-service complaints of shortness of breath and chest colds not to be early manifestations of his later-diagnosed asthma.  In so finding, the examiner specifically noted that, despite the Veteran's contentions, there was no in-service diagnosis of asthma or complaints of wheezing; to the contrary, he was noted on multiple occasions to have a clear chest and lungs following his treatment for respiratory infections.  

Additionally, there is no medical evidence suggesting that sensorineural hearing loss became manifest to a compensable degree within a year of the Veteran's separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Noting that the whisper voice test conducted at the Veteran's separation examination documented normal hearing, the June 2007, February 2013, and April 2014 VA audiologists all gave as their expert medical opinions that it was not at least as likely as not that any current hearing loss was related to the Veteran's military service.  In so concluding, the examiners specifically considered the Veteran's contention that his in-service noise exposure led to his hearing loss.  The examiners found, however, that the Veteran's hearing loss is consistent with his age and is not likely due to any in-service noise exposure, due to his lack of in-service complaints of hearing loss and his normal separation whisper voice testing.

Further, regarding the question of whether the Veteran's asthma pre-existed his entry into service, treatment records from the time of the Veteran's entry into active duty in April 1953 do not document any respiratory problems that existed prior to service.  To the contrary, the April 1953 report of medical examination conducted at the Veteran's entry into service reflects that he was found to have a normal respiratory system, with a normal chest x-ray.  As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Because the April 1953 service examiner found the Veteran to be in good health, with no respiratory abnormalities noted, the Board concludes that no diagnosis was noted on the Veteran's entry onto active duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the Board is not persuaded that there is clear and unmistakable evidence demonstrating that any respiratory disability existed prior to service and was not aggravated thereby.  Consequently, the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered active duty in 1953.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current bilateral hearing loss or asthma.  In that connection, the Board notes that the medical opinions submitted by the June 2007, February 2013, August 2013, and April 2014 VA examiners all acknowledged the Veteran's in-service noise exposure and his complaints of having first experienced hearing loss in service but nonetheless concluded that it was less likely than not that his current hearing loss was in fact due to in-service exposure to acoustic trauma.  In so finding, the 2013 VA examiner pointed to the fact that, at his June 2007 VA examination, the Veteran reported that his hearing loss first began not during service but approximately thirty years prior, nearly two decades after his separation from active duty.  The examiners also all noted that the Veteran made no complaints of hearing loss during service and displayed a normal result on whisper voice testing at separation from service.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his exposure to acoustic trauma, and his current bilateral hearing loss.  

Similarly, the VA respiratory examiner who issued the January 2013, August 2013, and May 2014 opinions reviewed the Veteran's claims file, including his service treatment records that reflected multiple in-service complaints of chest cold and the 1957 and 1958 treatment for asthma, but nevertheless opined that it was less likely than not that his current asthma began in or is etiologically linked to his time in service, to include the in-service complaints of and treatment for chest colds with shortness of breath.  In so finding, the examiner pointed out that the Veteran's lungs had been reported as "clear" following the in-service treatments, and there was no diagnosis of asthma or complaints of wheezing while the Veteran was on active duty.  

In sum, there is no competent evidence medically relating the Veteran's current hearing loss or asthma to military service.  Absent competent evidence in the record of a relationship to military service, the Veteran's claims for service connection for bilateral hearing loss and for asthma must be denied.  

The Board notes that the Veteran has stated in multiple submissions to VA that he suffered acoustic trauma while in service and that his current hearing loss was caused by the in-service noise exposure.  The Veteran also contends that his current asthma is etiologically linked to his in-service respiratory complaints.  In this regard, the Board notes, first, that it does not question that the Veteran was exposed to acoustic trauma in service.  Nor does the Board question that he presently suffers from bilateral hearing loss and asthma.  However, in order for the Veteran's claim to be granted, the record must contain persuasive evidence linking the present disorders to service.  Here, however, as discussed above and as detailed in the multiple VA examination reports, the medical evidence does not lead to a conclusion of service connection for hearing loss or asthma.  There is simply no evidence in the record to support such a finding.

The Board has considered the Veteran's contention that his claimed hearing loss resulted from his time in service, and particularly to the acoustic trauma to which he was exposed while on active duty, and that his current asthma began while he was on active duty.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of either disability.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as whether there exists a medical nexus between any current hearing loss or asthma and service.  

As for his statements that he has had hearing loss since service, the Board notes that his statements to the June 2007 and February 2013 VA examiners were inconsistent.  At the June 2007 VA examination, the Veteran reported that he first experienced hearing loss some thirty years prior1or nearly two decades since his separation from service.  However, at the February 2013 VA examination, the Veteran reported that he first noticed hearing loss while still on active duty.  In addition, at his separation report of medical examination, the Veteran was specifically found to have normal hearing to whisper voice testing.  The Board therefore finds that the medical evidence, especially the testing conducted at separation and the Veteran's statement as to his June 2007 VA examiner that his hearing loss began only thirty years prior, leads to the conclusion that the Veteran's statements about when he experienced loss of acuity are not credible.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for asthma is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


